                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,

                                 Plaintiff,

          v.                                     Case No. 20-06007-01-CR-SJ-DGK
                                                 Complaint No. 20-MJ-00150-WBG
 JOSHUA HOWLAND,

                                 Defendant.

                       MOTION TO DISMISS CRIMINAL COMPLAINT

         COMES NOW Alison D. Dunning, Assistant United States Attorney, and moves the Court

to dismiss the Criminal Complaint filed on October 9, 2020, before United States Magistrate Judge

W. Brian Gaddy, at Kansas City, Missouri, charging the defendant with violation of Title 18,

United States Code, Section 2251(d) and (e).


                                                    /s/Alison D. Dunning
                                                    Alison D. Dunning
                                                    Assistant United States Attorney


                                              ORDER

         IT IS HEREBY ORDERED that the Motion to Dismiss Criminal Complaint, as shown

above, is granted.


Dated:        April 21, 2021                        /s/ W. Brian Gaddy
         Kansas City, Missouri                      HONORABLE W. BRIAN GADDY
                                                    United States Magistrate Judge
                                                    Western District of Missouri




           Case 5:20-cr-06007-DGK Document 87 Filed 04/21/21 Page 1 of 1
